United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 8, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60251
                         Summary Calendar



ROBERT L. WHITT,

                                         Plaintiff-Appellant,

versus

KAREN MOOREHEAD, Mail Supervisor at
Delta Correctional Facility; RANDY POWELL, Officer,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:01-CV-155-P-D
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Robert L. Whitt, Mississippi state prisoner # 38894, has

filed a motion for leave to proceed in forma pauperis (IFP)

on appeal, following the district court’s order granting the

defendants’ motion for summary judgment and dismissing Whitt’s

42 U.S.C. § 1983 civil rights action.   By moving for IFP status,

Whitt is challenging the district court’s certification that IFP

status should not be granted on appeal because his appeal is not

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60251
                                  -2-

     We ordinarily require a district court to state its reasons

for certifying that the appeal is not taken in good faith.

See id.   Here the reasons are apparent from the record and a

remand for their formal statement by the district court would

be a pointless exercise.

      Whitt has failed to challenge specifically the district

court’s finding that his appeal was not taken in good faith and

was legally frivolous.    Although this court liberally construes

pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972),

the court requires arguments to be briefed in order to be

preserved.   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Because Whitt has failed to address the only appealable issue,

the district court’s certification of the appeal as frivolous,

he has abandoned the issue on appeal.       See id.

     Whitt’s request for IFP status is DENIED, and his appeal

is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 & n.24;

5TH CIR. R. 42.2.   The dismissal of this appeal as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Whitt therefore has two “strikes” under § 1915(g), including the

one imposed by the district court.    Whitt is warned that if he

accumulates three “strikes” pursuant to § 1915(g), he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.       See § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING

ISSUED.